Citation Nr: 1444761	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable evaluation for silicosis, asymptomatic.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from May 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's case was subsequently transferred to the RO in Jackson, Mississippi.  

In his February 2012 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In a September 2013 letter, he was informed that his requested hearing had been scheduled for January 2014.  However, the Veteran failed to appear for his hearing and has not filed a motion seeking a new hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  With the exception of a September 2014 brief submitted by the Veteran's representative, the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The only record in the Veteran's VBMS file is a June 2014 Aid and Attendance examination completed by his VA physician.  However, as this examination addresses the Veteran's nonservice-connected congestive heart failure (CHF) and chronic obstructive pulmonary disease (COPD) as opposed to his service-connected silicosis, it is not relevant to the issue on appeal.  As such, although the RO has not considered this additional evidence, it is not pertinent to the claim and thus, waiver of RO consideration of this evidence is not necessary and the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

For the entire appeal period, the Veteran's service-connected silicosis has been asymptomatic without findings of forced vital capacity (FVC) of 75 to 80 percent predicted or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 65 to 80 percent predicted that have been attributed to this disability; nor has there been any indication of cor pulmonale, pulmonary hypertension, or a requirement for outpatient oxygen therapy due to the silicosis.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable evaluation for silicosis, asymptomatic, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.14, 4.21, 4.31, 4.96, 4.97, Diagnostic Code 6832, General Rating Formula for Interstitial Lung Disease (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Veteran was sent a letter in January 2010 that fully addressed all notice elements and was sent prior to the initial RO decision.  The letter provided information as to what evidence was required to substantiate his increased rating claim and of the division of responsibilities between VA and a claimant in developing evidence.  The notice also provided what evidence and information was necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent 

treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA treatment.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded a VA examination in January 2012 to evaluate the severity of his service-connected silicosis.  The Board finds that the VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions, and current complaints, and it provides details sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, although the Veteran's representative's September 2014 brief generically indicated that the evidence showed a worsening of symptoms since the last evaluation, the Veteran has not asserted, and the evidence does not suggest, that his symptoms have materially worsened since the most recent January 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking a compensable rating for his service-connected silicosis.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's silicosis has been rated as noncompensable under Diagnostic Code 6832 for silicosis.  This diagnostic code evaluates silicosis pursuant to the General Rating Formula for Interstitial Lung Disease.  The General Rating Formula provides that a 10 percent rating is warranted when FVC is 75- to 80-percent predicted, or DLCO (SB) is 66- to 80-percent predicted.  A 30 percent rating is warranted when FVC is 65- to 74-percent predicted, or DLCO (SB) is 56- to 65-percent predicted.  A 60 percent rating is warranted when FVC is 50- to 64-percent predicted, DLCO (SB) is 40- to 55-percent predicted, or when maximum exercise capacity is15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted when FVC is less than 50-percent predicted, DLCO (SB) is less than 40-percent predicted, maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, there is cor pulmonale or pulmonary hypertension, or, when outpatient oxygen therapy is required.  38 C.F.R. § 4.97, General Rating Formula for Interstitial Lung Disease. 

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4). 

When evaluating disabilities based on PFTs, post-bronchodilator results are to be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values should be used for rating purposes.  38 C.F.R.  § 4.96(d)(5). 

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran filed a claim seeking an increased rating for his silicosis in January 2010.  VA treatment records have been reviewed; however, these records primarily address the Veteran's COPD, CHF, coronary artery disease, hypertension and other unrelated disorders.  These records are silent with respect to his service-connected silicosis.

The Veteran was afforded a VA examination in January 2012.  Although the claims file was not available for review, the examiner summarized the Veteran's pertinent medical history.  In this regard, the examiner observed that the Veteran had been diagnosed with COPD in July 2008 and that his most recent PFTs from August 2004 revealed moderate to worsening restriction with concomitant worsening and moderate reduction in gas exchange.  A CT of the thorax in July 2007 was essentially normal with no findings suggestive of silicosis.  The Veteran was currently on medications for his COPD.  He reported shortness of breath and dyspnea on exertion with walking to the mailbox.  He used a cane with ambulation.  He also had a history of coronary artery disease status post four stents in June 2003 and CHF with EF 30-35% status post AICD placement.  He also reported "fluid in his lungs" for which he took daily medications.  

The examiner observed that the August 2004 PFT results showed the following pre-bronchodilator results: FEV-1 2.72% predicted, FVC 3.57% predicted and DLCO 25.04% predicted.  Another pre-bronchodilator test showed FEV-1 68.8% predicted, FVC 71.5% predicted, FEV-1/FVC 73% and DLCO 49.9% predicted.  The examiner found that the FVC percentage most accurately reflected the Veteran's current pulmonary function.  The examiner also found that the Veteran's respiratory condition did not impact his ability to work. 

The examiner concluded that the Veteran had silicosis by record, but had no significant findings confirming this diagnosis.  CT of the thorax in July 2007 showed no acute abnormalities or evidence of silicosis.  The Veteran also had documented COPD according to his PFTs, most likely secondary to his remote tobacco use.  The examiner further found that the Veteran's shortness of breath and dyspnea on exertion were most likely related to his CHF and COPD and not his service-connected silicosis.  Current PFTs were declined by the Veteran because his cardiologist instructed him not to undergo this test. 

Initially, the Board recognizes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, in the instant case, the January 2012 VA examiner clearly attributed the Veteran's symptoms of shortness of breath and dyspnea to his nonservice-connected CHF and COPD as opposed to his service-connected silicosis.  

Therefore, based on the evidence of record, the Board finds that a compensable rating for the Veteran's silicosis is not warranted.  Although the Veteran's PFTs do meet the criteria for a higher rating under the General Rating formula, any restrictions based on PFTs has been attributed to his nonservice-connected COPD.  The VA examiner clearly found that there were no significant findings or evidence of silicosis and attributed the Veteran's symptoms to his nonservice-connected CHF and COPD.  VA treatment records during this time also are silent with respect to any objective findings attributable to the Veteran's silicosis.  In sum, there is simply no competent medical evidence showing that the Veteran's service-connected silicosis warrants a compensable rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms, such as shortness of breath and dyspnea.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Importantly, while the Veteran is competent to report symptoms, such as shortness of breath and dyspnea, he is not competent to attribute these symptoms to a specific respiratory disorder as medical expertise is required.  In this regard, the question of whether his symptoms are related to his service-connected silicosis as opposed to his nonservice-connected  COPD involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the matter may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board has considered whether any staged ratings under Hart, supra, are appropriate for the Veteran's service-connected silicosis; however, the Board finds that his symptomatology has been stable throughout the course of the appeal.  Therefore, assigning staged ratings for such disability during this period is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected silicosis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Moreover, the Veteran's symptoms in this case have been attributed to nonservice-connected disorders as opposed to his service-connected silicosis.  Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   Nevertheless, as silicosis is the Veteran's only service-connected disability, further discussion of Johnson is not warranted. 
 
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As a final matter, the Board observes that the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence fails to show that the Veteran's service-connected silicosis renders him unemployable.  The most recent VA examination clearly indicated that the Veteran's respiratory disorder did not impact his employment.  Accordingly, there is no need for further consideration with respect to this matter.  

In conclusion, after reviewing the overall record, a compensable rating for the Veteran's service-connected silicosis, asymptomatic, is not warranted.  As a preponderance of the evidence is against a compensable rating during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

A compensable evaluation for silicosis, asymptomatic, is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


